                                     UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEV ADA
 2                                               -oOo-

 3
     UNITED STATES OF AMERICA,                         )
 4                                                     )     Case No.: 2:16-cr-00272-APG-VCF
                     Plaintiff,                        )
 5                                                     )
                                                       )          CONSENT OF DEFENDANT
            vs.                                        )
 6
                                                       )
     ALPHAEUS JOHNSON,                                 )
 7                                                     )
                                                                             ORDER
                     Defendant.                        )
 8                                                     )

 9
            Defendant, ALPHAEUS JOHNSON, having requested permission to enter a plea o
10
     guilty, hereby gives written consent to review of the Presentence Investigation Report by the Judg
11
     prior to acceptance of plea or plea agreement pursuant to Rule 32(e)(l) of the Federal Rules o
12
     Criminal Procedure.
13
            I further waive the time constraints reflected in Rule 32(e ).
14
                  e read the foregoing consent and fully understand it
15

16

17

18
     Counsel for Defendant
19

20          DATED: this     1...'i   day of January, 2019.

21
                                                             APPROVED:
22

23
                                                             ANDREW P. GORDON
24                                                           United States District Judge
                                                             Dated: January 31, 2019.
